Citation Nr: 0335721	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for drug and alcohol 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1977 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in October 2002, and a 
substantive appeal was received in October 2002.  Although it 
appeared that the veteran initially requested a personal 
hearing, he subsequently clarified that he did not wish to 
appear for a hearing.


REMAND

In Appellant's Brief received October 2003, the veteran's 
representative raised a claim that the veteran's drug and 
alcohol dependence is the result of an underlying 
psychological disorder, which was incurred during active duty 
service.  The Board notes that the United States Court of 
Appeals for the Federal Circuit has held that while 38 
U.S.C.A. § 1110 precludes compensation for primary alcohol 
and drug abuse disabilities and secondary disabilities that 
result from primary alcohol and drug abuse, this statute does 
permit compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en 
banc order).  The new claim raised by the veteran's 
representative for service connection for psychiatric 
disability must therefore be viewed as inextricably 
intertwined with the issue currently on appeal.  Holland v. 
Brown, 6 Vet.App. 443 (1994); Vettese v. Brown, 7 Vet.App. 31 
(1994); Parker v. Brown, 7 Vet.App. 116 (1994).  Therefore, 
the Board may not properly proceed with appellate review of 
the appellate issue of service connection for drug and 
alcohol abuse at this time. 

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  The RO should take appropriate action 
to develop and adjudicate the issue of 
entitlement to service connection for 
psychiatric disability.  The veteran and 
his representative should be furnished 
notice of this determination and advised 
of appellate rights and procedures, 
including the need to file a timely 
notice of disagreement if the veteran 
wishes to initiate an appeal from this 
determination.

3.  With regard to the issue of service 
connection for drug and alcohol 
dependence, the RO should then determine 
if any additional development is 
necessary in view of the new claim of 
service connection for psychiatric 
disability.  After any necessary 
development is accomplished, the RO 
should then review the expanded record 
and determine if entitlement to service 
connection for drug and alcohol 
dependence is warranted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case as to this issue and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review of all issues, which may 
be in appellate status at that time.
  
The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



